Citation Nr: 0612117	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-38 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss, left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to 
September 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 RO decision that, in part, denied service 
connection for hearing loss, left ear.


REMAND

The veteran is seeking service connection for left ear 
hearing loss.  He claims that when he was a child he 
underwent a mastoidectomy, left ear, which resulted in 
significant hearing loss in his left ear.  He alleges that 
this condition was subsequently aggravated by his inservice 
exposure to artillery fire from 155mm howitzers, and he was 
discharged from the military as a result.

Initially, the Board notes that the veteran's service medical 
records are not available in this matter.  An October 2003 
response from the National Personnel Records Center (NPRC) 
noted that these records were destroyed by fire.  

A review of his Report of Separation, Form DD 214, revealed 
his inservice specialty as MOS Code 4014, which stands for 
wheel vehicle mechanic.  As a related civilian occupation, 
the report noted auto mechanic.  For his most significant 
duty assignment, the report noted Battery "A", 47th AFA 
Battalion, 5th Armored Division.  

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claims herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

Under the circumstances of this case, the Board believes that 
a separate request should be made to see if the veteran's 
service personnel file is available for consideration in this 
matter. VA will make as many requests as are necessary to 
obtain relevant records from a Federal Department or agency, 
and will end its efforts only if VA concludes that the 
records do not exist or that further efforts would be futile. 
See 38 C.F.R. 3.159 (c)(2) (2005).

In a statement, dated in April 2003, the veteran reported 
receiving his first hearing aids in 1988.  As part of the 
VA's duty to assist the veteran in developing evidence in 
support of his claim, the RO should, with the assistance of 
the veteran, attempt to obtain these records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Finally, the Board believes that the circumstances of this 
case warrant that an additional etiological opinion be 
obtained concerning the veteran's current left ear hearing 
loss.  In conducting this examination, the VA examiner should 
take and record a detailed history of the veteran's noise 
exposure, before, during and since his discharge from the 
service.

In view of the foregoing, the case is remanded to the RO via 
the Appeals Management Center in Washington DC for the 
following action:  

1.  The RO, with the assistance of the 
veteran, should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency to obtain copies 
of the veteran's service personnel 
records.  If these records cannot be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.  The veteran should be informed as 
to the result of these efforts.

2.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated him for 
hearing loss, left ear.  The Board is 
particularly interested in records 
relating the veteran's pre-service 
mastoidectomy, left ear; and his post 
service hearing loss treatment (which he 
has stated began in 1988).  The RO should 
then obtain copies of the related medical 
records that are not already in the 
claims folder.  
 
3.  Thereafter, the RO should have the 
veteran undergo VA examination to 
determine the nature and etiology of any 
current left ear hearing loss.  The 
claims folder should be provided to and 
reviewed by the examiner.  Audiological 
test results should be set forth in 
detail.  The examiner should obtain a 
detailed history of the veteran's noise 
exposure, including pre-service, during 
service and post service exposure.  In 
doing so, the veteran's employment 
history should be discussed in detail.  
Based on examination findings, review of 
historical records, and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the date of onset and etiology of 
any current left ear hearing loss, 
including any relationship with military 
service.  Specifically, the examiner 
should indicate whether it is at least as 
likely as not that the veteran's current 
left ear hearing loss is related to his 
active duty service from July 1952 to 
September 1952 and any noise trauma that 
may have been sustained therein.  

4.  Thereafter, the RO should review the 
veteran's claim for service connection 
for hearing loss, left ear.  If the claim 
remains denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






